MEMORANDUM**
Dora Fajardo appeals her conviction by guilty plea and sentence for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Fajardo’s contention that Section 960 is facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-1111 (9th Cir.2002). Her contention that the indictment was deficient because it did not allege mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634, --,---, slip op. 6531, 6546-47 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.